 Case 2:19-cv-01451-SK Document 17 Filed 07/02/20 Page 1 of 1 Page ID #:899




                                                             JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



ELLEN PRITSKER,                      Case No. 2:19-cv-1451-SK
                 Plaintiff,          JUDGMENT
            v.
ANDREW SAUL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.


Date: July 2, 2020                 ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
